DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                   GAYNOR MONIQUE STEPHENSON,
                            Appellant,

                                       v.

                    LENDINGHOME FUNDING CORP.,
                             Appellee.

                                 No. 4D19-1589

                             [October 28, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Senior Judge; L.T. Case No. CACE16-
20523(11).

  Samuel D. Lopez of Samuel D. Lopez, P.A., Southwest Ranches, for
appellant.

  Morgan L. Weinstein of Van Ness Law Firm, PLC, Fort Lauderdale, for
appellee.

PER CURIAM.

    Affirmed. See Phadael v. Deutsche Bank Tr. Co. Americas, 83 So. 3d
893, 895 (Fla. 4th DCA 2012) (“We have previously explained that lack of
standing is an affirmative defense that must be raised by the defendant
and the failure to raise it generally results in waiver.”); Kissman v. Panizzi,
891 So. 2d 1147, 1150 (Fla. 4th DCA 2005) (“[T]he sellers waived the issue
of the buyer’s lack of standing, because they did not raise the issue until
closing argument.”).

WARNER, GERBER and ARTAU, JJ., concur.

                             *          *          *

   Not final until disposition of timely filed motion for rehearing.